Citation Nr: 0208190
Decision Date: 07/12/02	Archive Date: 08/16/02

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-15 863	)	DATE JUL 12, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to October 1967.

The current appeal arose from a July 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO denied reconsideration for service connection for PTSD.  

In July 1992, the RO denied reconsideration for service connection for PTSD.  In August 1992, the RO sent a letter of denial in which PTSD was denied because it did not appear in the evidence reviewed.  

In July 1995, the RO denied reconsideration for service connection for PTSD.  In December 1995, the RO denied service connection for PTSD (inferred).  The March 1996 statement of the case (SOC) set forth the PTSD issue in terms of whether the claim was well grounded.  The March 2000 supplemental statement of the case (SSOC) set forth the PTSD issue as simply service connection for PTSD.

In June 2000, the Board denied entitlement to service connection for PTSD.

In accordance with the United States Court of Appeals for Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is obligated to address the issue of new and material evidence regardless of whether the RO based its current determination on that issue.  

The United States Court of Appeals for the Federal Circuit (CAFC) recently held that the new and material evidence requirement set forth in 38 U.S.C.A. § 5108 (West 1991) applies to the reopening of claims that were disallowed for any reason.  See DAmico v. West, 209 F.3d 1322, 1325-1327 (Fed. Cir. 2000).

Accordingly, the Board has recharacterized the issue for appellate review and will proceed with a determination of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for PTSD.  

In this case, because the question of whether there is new and material evidence is decided in the veterans favor, VAs failure to provide notice of the laws and regulations pertaining to new and material evidence is harmless error.

On November 9, 2000, the Veterans Claims Assistance Act of 2000 was enacted.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

In an April 2001 order, the CAVC vacated the Boards June 2000 decision and remanded the case to provide the Board with an opportunity to readjudicate the claim under the new legislation.  See Luyster v. Gober, 14 Vet. App. 186 (2000); see also Holliday v. Principi, 14 Vet. App. 280 (2001).     

Pursuant to the CAVCs remand, the case has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of this appeal has been obtained, and the veteran has been properly notified of the elements necessary to grant his claim for the benefits sought.

2. In July 1992, the RO denied entitlement to service connection for PTSD, and the decision became final. 

3. The evidence submitted since the July 1992 decision bears directly and substantially upon the issue of entitlement to service connection for PTSD, and by itself or in connection with the evidence previously of record, is so significant that it must be considered in order to fairly decide the merits of the claim.

4. The veteran did not engage in combat with the enemy.  

5. The competent, credible, and probative evidence of record does not corroborate the incurrence of any in-service stressor to support the diagnosis of PTSD related to military service.


CONCLUSIONS OF LAW

1. Evidence submitted since the July 1992 decision, wherein the RO denied entitlement to service connection for PTSD, is new and material, and the veterans claim for that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).

2. PTSD was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are silent for any diagnosis of or treatment for a psychiatric disorder.  At separation, psychiatric evaluation was normal.

The veterans DD Form 214, Report of Discharge, shows he trained as a cook.  He served in the Republic of Vietnam from October 1966 to September 1967.  He received a National Defense Service Medal, a Vietnam Service Medal, and a Vietnam Campaign Medal.  Service records specifically designate service in the Vietnam Counter Offensive Phase II Campaign, as well as the receipt of two O/S (Overseas) bars (one for each six months served overseas).


The record reflects that the veteran was hospitalized for a lye infection in July 1986, which resulted in an esophagectomy and partial gastrectomy.  A colonic interposition was put in place of the esophagus.  In December 1986, he underwent a gastrojejunostomy and jejunostomy.

An October 1987 VA examination report shows that psychiatric evaluation was normal. The examiner noted the veteran reported he had been drinking at the time of the lye ingestion.

A January 1990 VA medical record reveals the veteran stated he had been stationed in Vietnam, but noted he had not seen any combat.

A March 1990 VA hospitalization summary report shows that the veteran was hospitalized for adjustment disorder with depressed mood and pathological gambling.  The examiner noted the veteran had been admitted because of depression with suicidal ideation.  Specifically, the veteran reported he had walked over a bridge and had thought of jumping off because he was tired of his current condition.

The veteran denied any previous suicidal ideation and claimed that his ingestion of Drano crystals was an accident.  He reported that he had a history of compulsive gambling and was a frequent visitor to Las Vegas.  He described feeling guilty because he had spent all of his familys savings and had almost lost everything.

The veteran was hospitalized again in February 1990 and May 1990 with diagnoses of adjustment disorder with depressed mood and pathological gambling.  He was admitted both times because of suicidal ideation.

An April 1990 private hospitalization report shows the veteran was admitted after he had poured alcohol into his gastric tube and had reported he was planning to drive off a dam.  The private hospital was located in Las Vegas, and he reported that he had gone to Las Vegas to try to make some money.  
The diagnostic impressions entered were major depression, which the examiner noted was recurrent with psychotic features, and a compulsive gambling disorder.

In May 1990, the veteran filed his claim for entitlement to service connection for PTSD.

A February 1992 VA psychiatric evaluation shows the veteran admitted that his drinking the Drano crystals was a suicide attempt.  He stated he had significant depression from 1980 to 1986 but had decided not to seek treatment for it.  He denied nightmares, suicidal ideation, and panic attacks.  He stated he was depressed because he would be on this pump for the rest of his life and that he could not handle it.  He also reported that he had served in the United States Army from 1965 to 1967, and worked as a cook and in transportation and had been in Vietnam, but denied having been in active combat.

The examiner entered a diagnosis of dysthymia and stated it appeared to him that the veteran had superimposed episodes of major depression around the episodes of suicidal ideation.

A May 1992 psychological assessment revealed that the veteran described feeling badly about himself.  He stated he heard voices and believed Satan was plotting against him.  He reported feeling severely depressed, a history of alcohol dependence, and a compulsive gambling habit, which he felt was the main source of his past two suicide attempts.  He denied having any current suicidal plans.  He stated he had spent one year in Vietnam and noted that he had not been a combat soldier.  Instead, he stated he had experienced fear due to infrequent shelling of his base.

The examiner stated the veterans scales from the Minnesota Multiphasic Personality Inventory examination suggested that he had psychological problems he wanted to discuss.  He stated there was evidence that the veteran was exaggerating some of his symptoms due to a feeling of neediness and a hope that he would get more assistance this way.

The examiner stated that the worst trauma the veteran had experienced was his feeling of anxiousness while in Vietnam due to infrequent shelling of his base and the worst trauma to others had been when the veteran saw a fellow soldier after he had drowned.  The diagnoses entered were major depressive episode with psychotic features and pathological gambling.

A March 1995 VA hospitalization summary report shows diagnoses of cocaine dependence, polysubstance abuse, polysubstance abuse induced mood disorder, which was noted to be resolved, and dysthymia.  The veteran was admitted because he reported feeling hopeless, depressed, and in need of help.  The examiner stated the veteran had been transferred to the psychiatric ward, where a diagnosis of dysthymia had been entered.

An October 1995 VA outpatient treatment report shows a diagnosis of organic affective disorder.  The examiner noted the veteran had given a confusing medical history, reporting various hospitalizations for drug and alcohol problems, as well as for auditory hallucinations.

A December 1995 VA hospitalization summary report shows a diagnosis of Rule out PTSD.  Other diagnoses were cocaine induced mood disorder, depressed; cocaine dependence; cocaine-induced psychosis; and pathological gambling.

The veteran was admitted due to his reports of auditory hallucinations that commanded him to jump off of a bridge and kill himself. The examiner stated, The patient stated that he has [PTSD] and that the veteran reported his last flashbacks had been one and one-half weeks ago, which had lasted 10 minutes.

In the veterans February 1996 notice of disagreement, he stated that his DD Form 214 documented his receipt of the Vietnam Service Medal and Vietnam Campaign Medal, and that these medals established combat participation.  

In the veterans VA Form 9, Appeal to the Board of Veterans Appeals, received in April 1996, he stated that he was on a life support feeding pump due to his PTSD from being in Vietnam.  He stated that his current condition was considered outside the usual human experience, which would cause him to be markedly distressed.  He stated that the RO had failed to consider his complete medical and psychological records dated from July 1986 to the present.

Additionally, the veteran stated that he had developed these delayed stressors due to the Armys combat training, which taught him to kill or be killed.  The veteran asserted this had turned his life into a horrible, stressful nightmare of flashbacks and terrible wartime experiences.

In October 1997, a VA outpatient treatment report shows a diagnosis of schizoaffective disorder.

A November 1997 VA hospitalization summary report shows he was admitted due to suicidal ideation.  Specifically, the veteran reported he heard voices telling him to jump off a bridge.  He described feeling worthless and hopeless.  The discharge diagnoses were major depressive disorder and pathological gambling.

A separate November 1997 VA hospitalization summary report shows diagnoses of alcohol and cocaine dependence, recurrent depression, pathological gambling, and PTSD symptoms. Under the Past Psychiatric History, the examiner stated the veteran had a history of PTSD since 1986 and history of depression since 1988.

A November 1997 psychological evaluation shows that the veteran reported symptoms of PTSD.  The examiner stated the veteran attributed much of his psychopathology to his traumatic experiences in the Vietnam War and that some of the auditory hallucinations the veteran reported related to his combat experiences. The diagnoses entered were alcohol dependence, cocaine dependence, major depressive disorder, pathological gambling, and PTSD.

A December 1997 VA inpatient treatment report shows that the veteran had complained of an occasional nightmare related to Vietnam experience.  The diagnosis entered was major depression, recurrent.

The examiner stated the veteran had been seen by the ward psychiatrist on admission and confirmed the diagnosis of recurrent depression and PTSD symptoms.  The veteran denied nightmares and hearing voices.  He stated he had no thoughts of gambling.  Intrusive thoughts were reported to have decreased.

A December 1997 VA hospitalization summary report shows diagnoses of bipolar disorder, polysubstance abuse, PTSD, and gambling addiction.  The examiner stated that the veteran had been given a diagnosis of PTSD in 1987.

A February 1998 VA hospitalization summary report shows he was admitted for acute manic state with irritability and paranoia.  The diagnosis entered at that time was bipolar disorder with an acute manic episode.  The examiner stated the veteran became agitated during the interview and made threats such as, Im a Vietnam vet . . . Im trained to kill.  He also reported hearing voices.

The examiner stated that the veteran was unable to provide much more history than the fact that he had been diagnosed with PTSD and bipolar affective disorder.  The final diagnoses were substance induced mood disorder, PTSD, polysubstance dependence, and bipolar affective disorder was to be ruled out.

An April 1998 VA inpatient treatment report reveals the veteran reported depression and psychotic features of feeling that he was being followed and auditory hallucinations of voices saying he was no good.  The examiner stated the veteran reported he was a combat veteran and that he described combat in Saigon. The diagnostic impressions were bipolar disorder, PTSD, and alcoholism and cocaine dependence.


In a VA Form 21-4138, Statement in Support of Claim, received in September 1998, the veteran stated he was seeking PTSD due to combat service in Vietnam. He stated that his hospitalization for PTSD in Zero Combat for 365 days was stress on [his] mental stability that [he] may die any day of Combat.  He stated he was on a life support feeding pump due to the inability he had to cope with normal living after the Vietnam War combat era.

In September 1998, the RO sent a letter to the veteran explaining that the information he provided as to his in-service stressors was unclear.  It was requested he submit additional information for verification purposes.  The RO letter detailed the type of information necessary for an adequate search of military records, such as names, dates, and platoon assignment.

In a VA Form 21-4138, received later in September 1998, the veteran again provided vague, incoherent statements essentially emphasizing his post-service symptoms of PTSD, rather than any in-service stressors related to combat. 

The veteran also completed a stressor identification form provided by VA.  The veteran listed three stressful events, describing the identifying information in the following manner (answers in italics):

EVENT No. 1: 	From: approx. Nov. 1, 1996 
		 	To: Saigon, Vietnam, Incoming from North Vietnam
			Company: 402nd	
			Battalion: One night
			Regiment: Zero combat
			Brigade: Conditions
			Division: Support Command

EVENT No. 2:	From: Cat-Lie, Vietnam
			To: Zero combat
			Company: 402nd , Nov. 1, 1996
			Battalion: Oct. 1, 1997

			Division: Support Command
			Squadron: General Westmoreland
			Ship: Third Core, Tet Offensive, starting approx. Aug. 1997
			 
EVENT No. 3:	Name of Person: Confidential (Morning Reports)
			Was Person Killed or Injured:  [no answer]
			Date of Death/injury: Long Bien, Vietnam
			Company: (Tung Se Nung) (Air Base)
			Battalion: 402nd support
			Regiment: 102nd Airborne	
			Brigade: Big Red 1
			Division: 13th Cavalry
			Squadron: approx. 13,000 men
			Ship: Zero battle conditions daily

In May 1999, the RO again sent a letter to the veteran explaining that the information he provided as to his in-service stressors was inadequate.  It was requested he submit additional information for verification purposes.  

In a VA Form 21-4138, received in May 1999, the veteran reported that he served in Vietnam for one year.  He argued that this fact, in conjunction with his many years of PTSD treatment by VA, establish that he experienced combat stressors.

Regarding additional stressor information, the veteran submitted another statement in May 1999 in which he stated he had supplied all the information he was ever going to supply, and that he was not going to supply the samenames and addresses in [his] records that [VA] already [had].  He added that he has supplied the RO with all the information since 1989 and that the current development of the claim was delaying a ruling on the matter.




In another VA Form 21-4138, received in May 1999, the veteran argued that his constitutional right for a speedy review had been violated because the evidentiary record, which includes his DD Form 214 and medical records, supports the claim of PTSD.  He stated that no more information shall be forthcoming.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, becomes final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  When the Board affirms a determination of the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).


If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  An RO determination as to whether evidence is new and material for purposes of reopening is subject to de novo adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the CAFC held that 38 U.S.C. § 7104 means that the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  What the regional office may have determined in this regard is irrelevant.  Section 7104 does not vary the Boards jurisdiction according to how the regional office ruled.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, evidence is new and material if it (1) was not of record at the time of the last final disallowance of the claim and is not merely cumulative of evidence of record; (2) is probative of the issue at hand; and (3) is significant enough, either by itself or in connection with other evidence in the record, that it must be considered to decide the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of the Cohen new and materiality test while defining how materiality is established  (the third prong as listed above)); see also Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


When a claim to reopen is presented under section 5108, the Secretary must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the CAFC noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veterans injury or disability, even where it would not be enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC held that the prior holdings in Justus and Evans that the evidence is presumed to be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, and that the standard for finding new and material evidence has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, this change in the law is not applicable in this case because the veterans claim was not filed on or after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

To establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The CAVC has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of war, and post-service development of a presumptive disease to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2001).  

PTSD

A clear diagnosis of PTSD is no longer needed to substantiate a claim of service connection for PTSD.  Harth v. West, 14 Vet. App. 1 (2000).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veterans service, the
veterans lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted that VA had adopted a final rule in October 1996, effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The effect of these revisions was to change the diagnostic criteria for mental disorders from the Diagnostic and Statistical Manual for Mental Disorders (DSM), third edition and the third edition, revised, to the fourth edition (DSM-IV).  The CAVC found that DSM-IV altered the criteria for assessing the adequacy of the stressor from an objective to a subjective basis.  The CAVC further found that where there was undisputed, unequivocal diagnoses of PTSD of record, and the Board did not make a finding that the reports were incomplete, the adequacy of the stressor had to be presumed as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that the sufficiency of the stressor is a medical determination, and therefore adjudicators may not render a determination on this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, however, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to this combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veterans service, the veterans lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Engaged in Combat requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  This definition does not apply to veterans who served in a general combat area or combat zone, but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis based on the facts of each case.  Any evidence that is probative of the issue of whether a veteran engaged in combat may be used by a veteran to support a veterans assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of whether a veteran engaged in combat with the enemy.  If there is a balance of positive and negative evidence, the issue must then be resolved in the veterans favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).





Where the claimed stressor is not related to combat, the veterans lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veterans testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); Zarycki, supra.

The requisite additional evidence needed for corroboration may be obtained from sources other than the veterans service medical records.  Moreau, supra, see also Patton v. West, 12 Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have engaged in combat, a veteran is still required to show evidence of a current disability and a link between that current disability and service.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Boyer v. West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

The Board notes that the regulatory criteria governing service connection of the veterans PTSD, as set forth above, changed while his claim was pending.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the veteran will apply unless Congress provided otherwise.  See Karnas, supra.

Under the previous regulation, service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.

If the claimed in-service stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded a combat citation, such as the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation, will be awarded, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is more favorable to the veteran because such regulations, as recited earlier, provide broader requirements for establishing combat and because they no longer require a clear diagnosis of PTSD.

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).


Analysis

Duty to Assist

As previously noted, there has been a significant change in the law during the pendency of this appeal in view of the passage of the Veterans Claims Assistance Act.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the VCAA were published in the Federal Register.  The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, the version more favorable to the appellant applies, absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law has expanded VAs duty to assist (e.g., by providing specific and expanded provisions pertaining to the duty to notify), and is therefore more favorable to the veteran.  Accordingly, the amended duty to assist law applies.  See Holliday v. Principi, 14 Vet. App. 280 (2001).

That being said, the Board finds that there is no reasonable possibility that a remand in this case would benefit the veterans claim.  He perfected his appeal over six years ago, during which VA continued to develop and readjudicate the claim; however, the claim continues to fail on the basis of no verifiable in-service stressors.  


It is unnecessary to obtain a PTSD examination in this case.  The veteran has been diagnosed and treated for PTSD for many years.  Additionally, the examining physicians of record attribute or at least reference the veterans active service in the Republic of Vietnam as the cause of his PTSD symptoms.  Thus, there is competent evidence of a link between his PTSD and service.  

The only unresolved issue, therefore, is whether there is credible supporting evidence that the claimed in-service stressors occurred, and this question cannot be resolved by additional VA examination.

The RO has obtained or has attempted to obtain all relevant evidence that has been adequately identified.  The record reflects receipt of additional evidence throughout the various stages of the appeal process.  Furthermore, the record as presently constituted adequately demonstrates a current PTSD disability related to service, such that any outstanding medical records would only further buttress findings already resolved in the veterans favor.

With regard to verifying the veterans stressors, any assistance beyond what has already been provided is not required in this case because there is no reasonable possibility that it would aid in substantiating the PTSD claim, especially in light of the ongoing deficit of detailed information, such as names and dates, that would assist in verifying the claimed stressors.  The veteran has unequivocally stated he will not provide any further specifics about his in-service stressors.  

Asking a veteran to provide the underlying facts, i.e., the names of individuals involved, the dates, and the places where the claimed events occurred, does not constitute an impossible or onerous task.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


There is essentially nothing of substance VA can forward to the United States Armed Services Center for Research of Unit Records (USASCRUR) for verification purposes.  The evidentiary record not only lacks specificity regarding any alleged in-service stressors, but it lacks an understandable statement as to the very nature of the in-service stressors.  

The veteran has never described a specific incident he observed in Vietnam, instead he has repeatedly provided general statements that he served in Vietnam for one year as a trained killer.  

As evidenced by the ROs development and adjudication of the issue currently on appeal, VA has notified the veteran of the information and evidence necessary to substantiate the claim.

Here, the Board notes that notice of the 1996 change in law and regulations regarding PTSD claims was not included in either the SOC or SSOC.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Such error, however, is harmless in the present case because the Board has applied the change in law without detriment to the veterans claim.

Currently, the analysis of PTSD service connection claims involves the need for a medical opinion to determine the sufficiency of stressors in causing PTSD.  Additionally, a clear diagnosis of PTSD is no longer needed to substantiate a claim of service connection for PTSD.  

In this case, there are both sufficient manifestations of PTSD as well as a clear diagnosis.  Regarding an evaluation of the sufficiency of stressors, that issue is not reached, given the basis for the current denial.  Furthermore, the veteran has actual knowledge of the change in law, as demonstrated by the representatives submissions.


The veteran has been notified of his procedural and appellate rights.  During the appeal process, he has exercised several of these rights.  For instance, he has been afforded the opportunity to present information and arguments in favor of his claim, and he and his representative have in fact done so.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

Thus, there is no useful purpose in remanding the matter again for development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no benefit flowing to the veteran.

The CAVC has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, [t]he VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In sum, the Board has been afforded the opportunity to apply the VCAA pursuant to the new implementing regulations and the CAVCs recent interpretation of the law.  

The veteran is not prejudiced by the Boards consideration of his claim pursuant to the VCAA and its implementing regulations in the first instance; VA has already met any obligations to him under this new law.  

In view of the foregoing, the veteran will not be prejudiced by the Boards actions.  A remand for adjudication of his claim by the RO under the new law would only serve to further delay resolution of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Finality and Materiality

Normally, an RO determination as to whether evidence is new and material for purposes of reopening is subject to de novo adjudication by the Board.  Barnett, supra.

In this case, however, there is no explicit determination regarding new and material evidence because the RO failed to address this critical question in its decision, instead delving immediately into the question of entitlement to service connection.  Nevertheless, the Board finds that new and material evidence has been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In July 1992, the RO denied the veterans claim for entitlement to service connection for PTSD, and the decision became final.  38 C.F.R. §§ 3.160(d), 20.1103.  

The claim was denied because the evidentiary record at that time, as reviewed by the RO, showed no evidence of PTSD.

In April 1995, the veteran submitted a statement that he was currently receiving treatment at the Long Beach, California VA Medical Center (VAMC).  The RO reviewed these treatment records and denied the claim in July 1995.  

The Board has construed the current appeal as an attempt to reopen the claim of entitlement to service connection.  

When a veteran seeks to reopen a finally denied claim, the Board must review all of the evidence submitted since that action to determine whether the claim should be reopened and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In this case, it is readily apparent that the wealth of PTSD treatment records submitted since August 1992 is new and material evidence.  



It can be inferred that the basis of the August 1992 decision included the lack of competent evidence of a current PTSD disability.  Presumed credible, as required in Justus, supra, the evidence received by VA since the issuance of the ROs August 1992 decision establishes both a current PTSD disability as well as a link between such disability and service.  See Hickson, supra.  

The Board accordingly finds that the evidence submitted since the August 1992 decision contributes to a more complete picture of the circumstances surrounding the origin of the veterans injury or disability.  Hodge, supra.  

Consequently, the record contains new and material evidence, such that the Board must reopen the claim.  Manio, supra.  


Service Connection

The record clearly establishes current symptomatology and treatment consistent with PTSD, as well as several current diagnoses of such.  There are also medical nexus opinions linking PTSD to the veterans reported combat-related incidents in Vietnam.  38 C.F.R. § 3.304(f).
 
Therefore, the claim of entitlement to service connection for PTSD in this appeal must be decided based upon the question of whether the in-service stressors reported by the veteran and relied upon by the competent medical professionals diagnosing PTSD actually occurred, as substantiated by competent corroborating evidence.  That question involves both consideration of the facts as presented and the credibility of the evidence contained in the instant record.  


Following the point at which it is determined that all relevant evidence has been obtained, it is the Boards principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In other words, [i]t is the duty of the BVA as the fact finder to determine credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

In the instant case, the Board concludes that the veteran did not engage in combat with the enemy and is thus not entitled to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Although the veterans claimed stressors involve engaging in and witnessing combat, the evidentiary record, particularly service documents, shows he had no combat service.  

Despite the veterans contention, his DD Form 214 does not establish combat.  Rather, it merely shows that he served in the Republic of Vietnam during a period of war.  His medals, decorations, and listed campaigns/bars, are not conclusive of combat.  Additionally, he trained and served as a cook, an occupational specialty not normally associated with combat, and there is no record or mention of a temporary combat assignment in his military records, including his service medical records. VAOPGCPREC 12-99.

The Board notes that the veterans credibility is also of some concern because his story has changed during the course of time from not having seen any combat to having engaged in combat in Saigon.  He began relating a history of combat experience after filing his original claim of entitlement to service connection for PTSD.  Psychiatric examinations (prior to his claim) in January 1990, February 1992, and May 1992, however, include statements from him that he did not engage in combat.  

To be researched, incidents must have been reported and documented at the time of occurrence, and the veteran must provide adequate information as to the who, what, where and when of each stressor.  Cohen, supra at 5-6, citing the USASCRUR.  

In short, the sole supporting evidence that any alleged stressful event occurred is the notation of the veterans having reported that he was a Vietnam combat veteran and having suffered from PTSD-related symptomatology since service as recorded by medical professionals in connection with treatment and evaluation of the veteran, and the veterans testimony.

The veteran has not stated what exactly are his combat stressors.  When asked to submit his in-service stressors, the veteran did not articulate an understandable answer, as plainly demonstrated by the September 1998 stressor verification form. 
The details that he has provided, however, have been reviewed, and they fail to meet the minimum requirements for a productive search by the USASCRUR.

Essentially, the sole supporting evidence that the alleged stressful events occurred is the veterans own statements of such experiences, as well as general statements of combat stress as recorded by medical professionals in connection with PTSD treatment and evaluation.  However, a noncombat veterans lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence that the claimed stressors actually occurred.  Cohen, supra at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)); 38 C.F.R. § 3.304(f).  

The Board also notes that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In summary, the veterans military records show he is not a combat veteran warranting presumptions of in-service stressors.  Nor is there support in either the military records or statements by third parties as to the occurrence of the alleged events.  Without credible supporting evidence that the claimed in-service stressors actually occurred, the diagnosis of PTSD opined to be causally related to the claimed stressful in-service events, is not supportable.  



The Board is not bound to accept medical opinions, which are based on history supplied by the veteran where that history is unsupported or based on inaccurate factual premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Likewise, the Board is not required to accept a physicians diagnosis [j]ust because a physician or other health care professional accepted the veterans description of his [wartime] experiences as credible and diagnosed the appellant as suffering from PTSD.  West v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Here, VA examiners and treating physicians of record who diagnosed PTSD and related such to the veterans claimed in-service experience based such opinions solely on his accounts of the claimed events.  For this reason, they lack any probative value.

The Board, insofar as it finds that there is no recognizable stressor, does not reach questions of whether the events claimed by the veteran were sufficient to constitute a stressor for purposes of causing PTSD, or whether the remaining elements required to support the diagnosis of PTSD have been met, both matters that require competent medical opinions and expertise.  Cohen, supra; West; supra. 

In conclusion, the Board has determined that there is no credible supporting evidence that any in-service stressor actually occurred.  See West, supra.   A preponderance of the evidence is against the veterans claim of entitlement to service connection for PTSD because there is no probative diagnosis of PTSD shown to be related to recognized military stressors.  Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

The veteran, having submitted new and material evidence to reopen the claim of entitlement to service connection for PTSD, the appeal is granted to this extent.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
